Exhibit 10.1
BADGER METER, INC.
2011 OMNIBUS INCENTIVE PLAN

  1.   Purposes, History and Effective Date.

  a.   Purpose. The Badger Meter, Inc. 2011 Omnibus Incentive Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers, directors, employees and consultants, and (ii) to increase
shareholder value. The Plan will provide participants incentives to increase
shareholder value by offering the opportunity to acquire shares of the Company’s
common stock, receive monetary payments based on the value of such common stock,
or receive other incentive compensation, on the potentially favorable terms that
this Plan provides.     b.   History. Prior to the effective date of this Plan,
the Company had in effect the Badger Meter, Inc. 1993 Stock Option Plan, the
Badger Meter, Inc. 1995 Stock Option Plan, the Badger Meter, Inc. 1997 Stock
Option Plan, the Badger Meter, Inc. 1999 Stock Option Plan, the Badger Meter,
Inc. 2003 Stock Option Plan, the Badger Meter, Inc. 2005 Restricted Stock Plan,
the Badger Meter, Inc. 2008 Restricted Stock Plan and the Badger Meter, Inc.
2007 Director Stock Grant Plan (the “Prior Plans”). Upon shareholder approval of
this Plan, the Prior Plans will terminate and no new awards will be granted
under the Prior Plans, although awards granted under the Prior Plans and still
outstanding will continue to be subject to all terms and conditions of the Prior
Plans.     c.   Effective Date. This Plan will become effective, and Awards may
be granted under this Plan, on and after the Effective Date. This Plan will
terminate as provided in Section 15.

  2.   Definitions

Capitalized terms used in this Plan have the following meanings:

  a.   “Administrator” means the Committee with respect to all Participants
other than Directors, and the Board with respect to Participants who are
Non-Employee Directors.     b.   “Affiliate” has the meaning ascribed to such
term in Rule 12b-2 under the Exchange Act or any successor rule or regulation
thereto.     c.   “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Shares, Restricted Stock, Restricted
Stock Units, an Incentive Award or any other type of award permitted under this
Plan. Any Award granted under this Plan shall be provided or made in such manner
and at such time as complies with the applicable requirements of Code
Section 409A to avoid a plan failure described in Code Section 409A(a)(1),
including, without limitation,

 



--------------------------------------------------------------------------------



 



      deferring payment to a specified employee or until a specified
distribution event, as provided in Code Section 409A(a)(2).

  d.   “Board” means the Board of Directors of the Company.     e.   “Change of
Control” means the occurrence of an event or series of events which qualify as a
change in control event for purposes of Code Section 409A and Treas. Reg.
§1.409A-3(i)(5), including:

  i.   A change in the ownership of the Company, which shall occur on the date
that any one Person, or more than one Person Acting as a Group (as defined
below), other than Excluded Person(s) (as defined below), acquires ownership of
the stock of the Company that, together with the stock then held by such Person
or group, constitutes more than fifty percent (50%) of the total fair market
value of the stock of the Company. However, if any one Person or more than one
Person Acting as a Group is considered to own more than fifty (50%) of the total
fair market value of the stock of the Company, the acquisition of additional
stock by the same Person or Persons is not considered to cause a Change of
Control.     ii.   A change in the effective control of the Company, which shall
occur on the date that:     (1)   Any one Person, or more than one Person Acting
as a Group, other than Excluded Person(s), acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) ownership of stock of the Company possessing thirty
percent (30%) or more of the total voting power of the stock of the Company.
However, if any one Person or more than one Person Acting as a Group is
considered to own more than thirty percent (30%) of the total voting power of
the stock of the Company, the acquisition of additional voting stock by the same
Person or Persons is not considered to cause a Change of Control; or     (2)   A
majority of the members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.  
  iii.   A change in the ownership of a substantial portion of the Company’s
assets, which shall occur on the date that any one Person, or more than one
Person Acting as a Group, other than Excluded Person(s), acquires (or has
acquired during the twelve

 



--------------------------------------------------------------------------------



 



      (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total Gross Fair
Market Value (as defined below) equal to more than fifty percent (50%) of the
total Gross Fair Market Value of all the assets of the Company immediately prior
to such acquisition or acquisitions, other than an Excluded Transaction (as
defined below).

For purposes of this subsection (e):
     “Gross Fair Market Value” means the value of the assets of the Company, or
the value of the assets being disposed of, as applicable, determined without
regard to any liabilities associated with such assets.
     Persons will not be considered to be “Acting as a Group” solely because
they purchase or own stock of the Company at the same time, or as a result of
the same public offering, or solely because they purchase assets of the Company
at the same time, or as a result of the same public offering, as the case may
be. However, Persons will be considered to be Acting as a Group if they are
owners of an entity that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company.
     The term “Excluded Transaction” means any transaction in which assets are
transferred to: (A) a shareholder of the Company (determined immediately before
the asset transfer) in exchange for or with respect to its stock; (B) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company (determined after the asset
transfer); (C) a Person, or more than one Person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company (determined after the asset
transfer); or (D) an entity at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a Person described in
clause (C) (determined after the asset transfer).
     The term “Excluded Person(s)” means (A) the Company or any Badger Meter
Entity, (B) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Badger Meter Entity, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock in the
Company.
The term “Change of Control” as defined above shall be construed in accordance
with Code Section 409A.

 



--------------------------------------------------------------------------------



 



  f.   “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.     g.   “Committee” means a
committee of the Board designated by the Board to administer the Plan and
comprised solely of at least two directors, each of whom must qualify as an
“outside director” within the meaning of Code Section 162(m) and as a
“non-employee” director within the meaning of Rule 16b-3 promulgated under the
Exchange Act.     h.   “Company” means Badger Meter, Inc., a Wisconsin
corporation, or any successor thereto.     i.   “Director” means a member of the
Board, and “Non-Employee Director” means a Director who is not an employee of
the Company or its Subsidiaries.     j.   “Effective Date” means the date the
Company’s shareholders approve this Plan.     k.   “Exchange Act” means the
Securities Exchange Act of 1934, as amended. Any reference to a specific
provision of the Exchange Act includes any successor provision and the
regulations and rules promulgated under such provision.     l.   “Fair Market
Value” means, per Share on a particular date, the last sales price on such date
on the national securities exchange on which the Stock is then traded, as
reported in The Wall Street Journal, or if no sales of Stock occur on the date
in question, on the last preceding date on which there was a sale on such
exchange. If the Shares are not listed on a national securities exchange, but
are traded in an over-the-counter market, the last sales price (or, if there is
no last sales price reported, the average of the closing bid and asked prices)
for the Shares on the particular date, or on the last preceding date on which
there was a sale of Shares on that market, will be used. If the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, the price determined by the Administrator, in its
discretion, will be used. Notwithstanding the foregoing, in the case of the sale
of Shares, the actual sale price shall be the Fair Market Value of such Shares.
    m.   “Incentive Award” means the right to receive a cash payment to the
extent Performance Goals are achieved, and shall include “Annual Incentive
Awards” as described in Section 10 and “Long-Term Incentive Awards” as described
in Section 11.     n.   “Option” means the right to purchase Shares at a stated
price for a specified period of time.

 



--------------------------------------------------------------------------------



 



  o.   “Participant” means an individual selected by the Administrator to
receive an Award.     p.   “Performance Goals” means any goals the Administrator
establishes that relate to one or more of the following with respect to the
Company or any one or more Subsidiaries, Affiliates or other business units:

  i.   Net income;     ii.   Operating income;     iii.   Income from continuing
operations;     iv.   Net sales;     v.   Cost of sales;     vi.   Revenue;    
vii.   Gross income;     viii.   Earnings (including before taxes, and/or
interest and/or depreciation and amortization);     ix.   Net earnings per share
(including diluted earnings per share);     x.   Price per share;     xi.  
Dividends per share;     xii.   Increase in dividends per share;     xiii.  
Cash flow;     xiv.   Net cash provided by operating activities;     xv.   Net
cash provided by operating activities less net cash used in investing
activities;     xvi.   Net operating profit;     xvii.   Pre-tax profit;    
xviii.   Ratio of debt to debt plus equity;     xix.   Return on shareholder
equity;     xx.   Total shareholder return;

 



--------------------------------------------------------------------------------



 



  xxi.   Return on capital;     xxii.   Return on assets;     xxiii.   Return on
equity;     xxiv.   Return on investment;     xxv.   Return on revenues;    
xxvi.   Operating working capital;     xxvii.   Working capital as a percentage
of net sales;     xxviii.   Cost of capital;     xxix.   Average accounts
receivable;     xxx.   Economic value added;     xxxi.   Performance value
added;     xxxii.   Customer satisfaction;     xxxiii.   Customer loyalty and/or
retention;     xxxiv.   Employee safety;     xxxv.   Employee engagement;    
xxxvi.   Market share;     xxxvii.   Cost structure reduction;     xxxviii.  
Cost savings;     xxxix.   Operating goals;     xl.   Operating margin;     xli.
  Profit margin;     xlii.   Sales performance; and     xliii.   Internal
revenue growth.

As to each Performance Goal, the relevant measurement of performance shall be
computed in accordance with generally accepted accounting principles to the
extent applicable, but, unless

 



--------------------------------------------------------------------------------



 



otherwise determined by the Administrator, will exclude the effects of the
following: (i) charges for reorganizing and restructuring; (ii) discontinued
operations; (iii) asset write-downs; (iv) gains or losses on the disposition of
a business; (v) changes in tax or accounting principles, regulations or laws;
(vi) mergers, acquisitions or dispositions; and (vii) extraordinary, unusual
and/or non-recurring items of gain or loss, that, in case of each of the
foregoing, the Company identifies in its audited financial statements, including
notes to the financial statements, or the Management’s Discussion and Analysis
section of the Company’s annual report; provided that, to the extent Code
Section 162(m) is applicable, such exclusion shall be made only to the extent
consistent with Code Section 162(m). Also, the Administrator may appropriately
adjust any evaluation of performance under a Performance Goal to exclude any of
the following events that occurs during a performance period: (i) litigation,
claims, judgments or settlements; (ii) the effects of changes in other laws or
regulations affecting reported results; and (iii) accruals of any amounts for
payment under this Plan or any other compensation arrangements maintained by the
Company; provided that, to the extent Code Section 162(m) is applicable, such
adjustment may be made only to the extent consistent with Code Section 162(m).
In addition, in the case of Awards that at the date of grant the Administrator
determines are not or will not be considered “performance-based compensation”
under Code Section 162(m), the Administrator may establish other Performance
Goals not listed in this Plan. Where applicable, the Performance Goals may be
expressed, without limitation, in terms of attaining a specified level of the
particular criterion or the attainment of an increase or decrease (expressed as
absolute numbers or a percentage) in the particular criterion or achievement in
relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).

  q.   “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved.     r.   “Performance Units” means the right to
receive cash and/or Shares valued in relation to a unit that has a designated
dollar value or the value of which is equal to the Fair Market Value of one or
more Shares, to the extent Performance Goals are achieved.     s.   “Person” has
the meaning given in Section 3(a)(9) of the Exchange Act, as modified and used
in Sections 13(d) and 14(d) thereof, or any group of Persons acting in concert
that would be considered “persons acting as a group” within the meaning of
Treas. Reg. § 1.409A-3(i)(5).     t.   “Plan” means this Badger Meter, Inc. 2011
Omnibus Incentive Plan, as may be amended from time to time.     u.   “Prior
Plans” has the meaning set forth above in Section 1(b).     v.   “Badger Meter
Entity” means the Company, its Subsidiaries and Affiliates and any other
entities that along with the Company are considered a single employer pursuant
to Code Section 414(b) or (c), determined by applying

 



--------------------------------------------------------------------------------



 



      the phrase “at least 50 percent” in place of the phrase “at least
80 percent” each place it appears in Code Section 1563(a).

  w.   “Restricted Stock” means Shares that are subject to a risk of forfeiture
and/or restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals and/or upon the completion of a period of
service.     x.   “Restricted Stock Unit” means the right to receive cash and/or
Shares the value of which is equal to the Fair Market Value of one Share.     y.
  “Rule 16b-3” means Rule 16b-3 as promulgated by the United States Securities
and Exchange Commission under the Exchange Act.     z.   “Section 16
Participants” means Participants who are subject to the provisions of Section 16
of the Exchange Act.     aa.   “Share” means a share of Stock.     bb.   “Stock”
means the Common Stock of the Company, $1 par value per share (and any
associated common share purchase rights issued pursuant to that certain Rights
Agreement, dated February 15, 2008, between Badger Meter, Inc. and American
Stock Transfer & Trust Company, or similar share purchase rights that the
Company might authorize and issue in the future).     cc.   “Stock Appreciation
Right” or “SAR” means the right of a Participant to receive cash, and/or Shares
with a Fair Market Value, equal to the appreciation of the Fair Market Value of
a Share during a specified period of time.     dd.   “Subsidiary” means any
corporation, limited liability company or other limited liability entity in an
unbroken chain of entities beginning with the Company if each of the entities
(other than the last entities in the chain) owns the stock or equity interest
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock or other equity interests in one of the other entities in
the chain.

  3.   Administration.

  a.   Committee and Board Administration. In addition to the authority
specifically granted to the Administrator in this Plan, the Administrator has
full discretionary authority to administer this Plan, including but not limited
to the authority to (i) interpret the provisions of this Plan, (ii) prescribe,
amend and rescind rules and regulations relating to this Plan, (iii) correct any
defect, supply any omission, or reconcile any inconsistency in the Plan or any
Award or agreement covering an Award

 



--------------------------------------------------------------------------------



 



      in the manner and to the extent it deems desirable to carry this Plan or
such Award into effect and (iv) make all other determinations necessary or
advisable for the administration of this Plan. All Administrator determinations
shall be made in the sole discretion of the Administrator and are final and
binding on all interested parties.

  b.   Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board, or the
Committee may delegate to one or more officers of the Company, any or all of the
authority and responsibility of the Administrator; provided, however, that no
such delegation is permitted with respect to Awards made to Section 16
Participants at the time any such delegated authority or responsibility is
exercised unless the delegation is to another committee of the Board consisting
entirely of two or more “non-employee directors” within the meaning of
Rule 16b-3 promulgated under the Exchange Act and does not relate to awards
intended to qualify as performance-based compensation under Code Section 162(m).
If the Board or the Committee has made such a delegation, then all references to
the Administrator in this Plan include such other committee or one or more
officers to the extent of such delegation.     c.   Indemnification. The Company
will indemnify and hold harmless each member of the Board and the Committee, and
each officer or member of any other committee to whom a delegation under
Section 3(b) has been made, as to any acts or omissions, or determination made,
with respect to this Plan or any Award to the maximum extent that the law and
the Company’s by-laws permit.

  4.   Eligibility.

     The Committee may designate any of the following as a Participant from time
to time: any officer or other employee of the Company or its Affiliates, an
individual that the Company or an Affiliate has engaged to become an officer or
employee, or a consultant who provides services to the Company or its
Affiliates. The Board may designate any Non-Employee Director as a Participant
from time to time. The Administrator’s designation of a Participant in any year
will not require the Administrator to designate such person to receive an Award
in any other year. The Administrator’s granting of a particular type of Award to
a Participant will not require the Administrator to grant any other type of
Award to such individual.

  5.   Types of Awards.

     Subject to the terms of this Plan, the Administrator may, within the
discretion granted it under this Plan, grant any type of Award to any
Participant it selects, but only employees of the Company or a Subsidiary may
receive grants of incentive stock options within the meaning of Code
Section 422. Awards may be granted alone or in addition to, in tandem with, or
in substitution for any other Award (or any other award granted under another
plan of the Company or any Affiliate).

 



--------------------------------------------------------------------------------



 



  6.   Shares Reserved under this Plan.

  a.   Plan Reserve. Subject to adjustment as provided in Section 17, an
aggregate of 700,000 Shares, plus the number of Shares described in
Section 6(c), are reserved for issuance under this Plan; provided that only
200,000 shares may be issued pursuant to the exercise of incentive stock
options. The Shares reserved for issuance may be either authorized and unissued
Shares or Shares reacquired at any time and now or hereafter held as treasury
stock. The aggregate number of Shares reserved under this Section 6(a) shall be
depleted on the date of grant of an Award by the maximum number of Shares, if
any, with respect to which such Award is granted.     b.   Replenishment of
Shares Under this Plan. If (i) an Award lapses, expires, terminates or is
cancelled without the issuance of Shares under, or the payment of other
compensation with respect to Shares covered by, the Award (whether due currently
or on a deferred basis), (ii) it is determined during or at the conclusion of
the term of an Award that all or some portion of the Shares with respect to
which the Award was granted will not be issuable, or that other compensation
with respect to Shares covered by the Award will not be payable, (iii) Shares
are forfeited under an Award or (iv) Shares are issued under any Award and the
Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, then such Shares shall be recredited to the Plan’s
reserve and may again be used for new Awards under this Plan. Notwithstanding
the foregoing, in no event shall the following Shares be recredited to the
Plan’s reserve: (i) Shares purchased by the Company using proceeds from Option
exercises; and (ii) Shares tendered or withheld in payment of the exercise price
of an Option or as a result of the net settlement of an outstanding Stock
Appreciation Right or to satisfy federal, state or local tax withholding
obligations.     c.   Addition of Shares from Prior Plans. After the Effective
Date, if any Shares subject to awards granted under the Prior Plans would again
become available for new grants under the terms of any such plan if such plan
were still in effect, those Shares will not be available for the purpose of
granting Awards under this Plan and will not increase the number of Shares
available for issuance under this Plan as determined under the first sentence of
Section 6(a).     d.   Participant Limitations. Subject to adjustment as
provided in Section 17, to the extent Code Section 162(m) is applicable, no
Participant may be granted Awards that could result in such Participant:

  i.   receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 100,000 Shares during any fiscal year of the Company;

 



--------------------------------------------------------------------------------



 



  ii.   receiving Awards of Restricted Stock and/or Restricted Stock Units
relating to more than 100,000 Shares during any fiscal year of the Company;    
iii.   receiving, with respect to an Award of Performance Shares and/or an Award
of Performance Units the value of which is based on the Fair Market Value of a
Share, payment of more than 150,000 Shares in respect of any period of two
consecutive fiscal years of the Company, or of more than 200,000 Shares in
respect of any period of three consecutive fiscal years of the Company;     iv.
  receiving, with respect to an Annual Incentive Award in respect of any single
fiscal year of the Company, a cash payment of more than $1,500,000;     v.  
receiving, with respect to a Long-Term Incentive Award and/or an Award of
Performance Units the value of which is not based on the Fair Market Value of a
Share, a cash payment of more than $2,500,000 in respect of any period of two
consecutive fiscal years of the Company, or of more than $3,500,000 in respect
of any period of three consecutive fiscal years of the Company; or     vi.  
receiving other Stock-based Awards pursuant to Section 12 relating to more than
50,000 Shares during any fiscal year of the Company.

     In all cases, to the extent Code Section 162(m) is applicable,
determinations under this Section 6(d) should be made in a manner that is
consistent with the exemption for performance-based compensation that Code
Section 162(m) provides.

  7.   Options.

     Subject to the terms of this Plan, the Administrator will determine all
terms and conditions of each Option, including but not limited to: (a) whether
the Option is an “incentive stock option” which meets the requirements of Code
Section 422, or a “nonqualified stock option” which does not meet the
requirements of Code Section 422; (b) the grant date, which may not be any day
prior to the date that the Administrator approves the grant; (c) the number of
Shares subject to the Option; (d) the exercise price, which may never be less
than the Fair Market Value of the Shares subject to the Option as determined on
the date of grant; (e) the terms and conditions of exercise, including vesting;
and (f) the term, except that an Option must terminate no later than 10 years
after the date of grant. In all other respects, the terms of any

 



--------------------------------------------------------------------------------



 



incentive stock option should comply with the provisions of Code Section 422
except to the extent Administrator determines otherwise. Except to the extent
Administrator determines otherwise, a Participant may exercise an Option in
whole or part after the right to exercise the Option has accrued, provided that
any partial exercise must be for one hundred (100) Shares or multiples thereof.
If an Option that is intended to be an incentive stock option fails to meet the
requirements thereof, the Option shall automatically be treated as a
nonqualified stock option to the extent of such failure.

  8.   Stock Appreciation Rights.

     Subject to the terms of this Plan, the Administrator will determine all
terms and conditions of each SAR, including but not limited to: (a) whether the
SAR is granted independently of an Option or relates to an Option; (b) the grant
date, which may not be any day prior to the date that Administrator approves the
grant; (c) the number of Shares to which the SAR relates; (d) the grant price,
which may never be less than the Fair Market Value of the Shares subject to the
SAR as determined on the date of grant; (e) the terms and conditions of exercise
or maturity, including vesting; (f) the term, provided that an SAR must
terminate no later than 10 years after the date of grant; and (g) whether the
SAR will be settled in cash, Shares or a combination thereof. If an SAR is
granted in relation to an Option, then unless otherwise determined by
Administrator, the SAR shall be exercisable or shall mature at the same time or
times, on the same conditions and to the extent and in the proportion, that the
related Option is exercisable and may be exercised or mature for all or part of
the Shares subject to the related Option. Upon exercise of any number of SARs,
the number of Shares subject to the related Option shall be reduced accordingly
and such Option may not be exercised with respect to that number of Shares. The
exercise of any number of Options that relate to an SAR shall likewise result in
an equivalent reduction in the number of Shares covered by the related SAR.

  9.   Performance and Stock Awards.

     Subject to the terms of this Plan, the Administrator will determine all
terms and conditions of each award of Shares, Restricted Stock, Restricted Stock
Units, Performance Shares or Performance Units, including but not limited to:
(a) the number of Shares and/or units to which such Award relates; (b) whether,
as a condition for the Participant to realize all or a portion of the benefit
provided under the Award, one or more Performance Goals must be achieved during
such period as Administrator specifies; (c) the length of the vesting and/or
performance period and, if different, the date on which payment of the benefit
provided under the Award will be made; (d) with respect to Performance Units,
whether to measure the value of each unit in relation to a designated dollar
value or the Fair Market Value of one or more Shares; and (e) with respect to
Performance Shares, Performance Units and Restricted Stock Units, whether to
settle such Awards in cash, in Shares (including Restricted Stock), or in a
combination of cash and Shares. Notwithstanding the foregoing, subject to the
provisions of Sections 13 and 17, no condition or vesting provision applicable
to an Award of Shares, Restricted Stock, Restricted Stock Units, Performance
Shares or Performance Units that is based on performance criteria shall be based
on performance over a period of less than one year, and no condition or vesting
provision applicable to such an Award that is based upon continued service or
the passage of time shall provide for vesting in less than pro rata installments
over

 



--------------------------------------------------------------------------------



 



three years from the date the Award is made, other than with respect to such
Awards that are issued upon exercise or settlement of Options or SARs.

  10.   Annual Incentive Awards.

     Subject to the terms of this Plan, the Administrator will determine all
terms and conditions of an Annual Incentive Award, including but not limited to
the Performance Goals, performance period, the potential amount payable, the
type of payment, and the timing of payment, subject to the following:
(a) Administrator must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, disability (as defined by the Administrator) or a Change of
Control or, in the case of Awards that at the date of grant the Administrator
determines will not be considered performance-based compensation under Code
Section 162(m) or to which the Administrator determines Code Section 162(m) is
inapplicable, retirement (as defined by the Administrator) or such other
circumstances as the Administrator may specify; (b) the performance period must
relate to a period of at least one fiscal year of the Company except that, if
the Award is made at the time of commencement of employment with the Company or
on the occasion of a promotion, then the Award may relate to a period shorter
than one fiscal year; and (c) payment will be in cash except to the extent that
the Administrator determines that payment will be in Shares, Restricted Stock or
Restricted Stock Units, either on a mandatory basis or at the election of the
Participant, having a Fair Market Value at the time of the payment equal to the
amount payable with respect to the Annual Incentive Award; provided, that any
such determination by the Administrator or election by the Participant must be
made in accordance with the requirements of Code Section 409A.

  11.   Long-Term Incentive Awards.

     Subject to the terms of this Plan, the Administrator will determine all
terms and conditions of a Long-Term Incentive Award, including but not limited
to the Performance Goals, performance period, the potential amount payable, the
type of payment, and the timing of payment, subject to the following: (a) the
Administrator must require that payment of all or any portion of the amount
subject to the Long-Term Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Administrator specifies, although the Administrator may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, disability (as defined by the Administrator) or a Change of
Control or, in the case of Awards that at the date of grant the Administrator
determines will not be considered performance-based compensation under Code
Section 162(m) or to which the Administrator determines Code Section 162(m) is
inapplicable, retirement (as defined by the Administrator) or such other
circumstances as the Administrator may specify; (b) the performance period must
relate to a period of more than one fiscal year of the Company except that, if
the Award is made at the time of commencement of employment with the Company or
on the occasion of a promotion, then the Award may relate to a shorter period;
and (c) payment will be in cash except to the extent that the Administrator
determines that payment will be in Shares, Restricted Stock or Restricted

 



--------------------------------------------------------------------------------



 



Stock Units, either on a mandatory basis or at the election of the Participant,
having a Fair Market Value at the time of the payment equal to the amount
payable with respect to the Long-Term Incentive Award; provided, that any such
determination by the Administrator or election by the Participant must be made
in accordance with the requirements of Code Section 409A.

  12.   Other Stock-Based Awards.

     Subject to the terms of this Plan, the Administrator may grant to
Participants other types of Awards, which may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, Shares,
either alone or in addition to or in conjunction with other Awards, and payable
in Stock or cash. Without limitation, such Award may include the issuance of
shares of unrestricted Stock, which may be awarded in payment of director fees,
in lieu of cash compensation, in exchange for cancellation of a compensation
right, as a bonus, or upon the attainment of Performance Goals or otherwise, or
rights to acquire Stock from the Company. The Administrator shall determine all
terms and conditions of the Award, including but not limited to, the time or
times at which such Awards shall be made, and the number of Shares to be granted
pursuant to such Awards or to which such Award shall relate; provided that any
Award that provides for purchase rights shall be priced at no less than 100% of
Fair Market Value on the grant date of the Award.

  13.   Amendment of Minimum Vesting and Performance Periods.

     Notwithstanding any provision of this Plan that requires a minimum vesting
and/or performance period for an Award, the Administrator, at the time an Award
is granted or any later date, may subject an Award to a shorter vesting and/or
performance period to take into account a Participant’s hire or promotion, or
may accelerate the vesting or deem an Award to be earned, in whole or in part,
in the event of a Participant’s death, disability (as defined by the
Administrator) or retirement (as defined by the Administrator) or a Change of
Control.

  14.   Transferability.

     Awards are not transferable other than by will or the laws of descent and
distribution, unless and to the extent the Administrator allows a Participant
to: (a) designate in writing a beneficiary to exercise the Award or receive
payment under the Award after the Participant’s death; (b) transfer an Award to
the former spouse of the Participant as required by a domestic relations order
incident to a divorce; or (c) transfer an Award; provided, however, that with
respect to clause (c) above the Participant may not receive consideration for
such a transfer of an Award.

 



--------------------------------------------------------------------------------



 



  15.   Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

  a.   Term of Plan. Unless the Board earlier terminates this Plan pursuant to
Section 15(b), this Plan will terminate on the earlier of (i) the date that is
10 years from the Effective Date and (ii) the date when all Shares reserved for
issuance have been issued.     b.   Termination and Amendment. The Board or the
Committee may amend, alter, suspend, discontinue or terminate this Plan at any
time, subject to the following limitations:

  i.   the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law or (C) any other applicable law;     ii.  
shareholders must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) Section 16 of the Exchange Act,
(B) the Code, (C) the listing requirements of any principal securities exchange
or market on which the Shares are then traded or (D) any other applicable law;
and     iii.   shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or 6(d) (except as permitted by Section 17); or (B) an amendment to
the provisions of Section 15(e).

  c.   Amendment, Modification or Cancellation of Awards. Except as provided in
Section 15(e) and subject to the requirements of this Plan, the Administrator
may modify or amend any Award, or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, or amend, modify or cancel
any terms and conditions applicable to any Award, in each case by mutual
agreement between the Administrator and the Participant or any other person(s)
as may then have an interest in the Award, so long as any such action does not
increase the number of Shares issuable under this Plan (except as permitted by
Section 17), but the Administrator need not obtain Participant (or other
interested party) consent for any such action that is permitted by the
provisions of Section 17(a) or for any such action: (i) to the extent the action
is deemed necessary by the Administrator to comply with any applicable law or
the listing requirements of any principal securities exchange or market on which
the Shares are then traded; (ii) to the extent the action is deemed necessary by
the Administrator to preserve favorable accounting or tax

 



--------------------------------------------------------------------------------



 



      treatment of any Award for the Company; or (iii) to the extent the
Administrator determines that such action does not materially and adversely
affect the value of an Award or that such action is in the best interest of the
affected Participant or any other person(s) as may then have an interest in the
Award. In addition, except as provided in Section 15(e) and subject to the
requirements of this Plan, the Administrator may modify or amend any Award
granted to a Participant under the Prior Plans, or waive any restrictions or
conditions applicable to any such Award, in order to reflect Award terms
consistent with the permitted terms of Awards granted under this Plan regardless
of the terms of the Prior Plans.

  d.   Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Committee under this Section 15 will extend
beyond the date of this Plan’s termination. In addition, termination of this
Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.     e.   Repricing Prohibited.
Notwithstanding anything in this Plan to the contrary, and except for the
adjustments provided in Section 17, neither the Administrator nor any other
person may decrease the exercise price for any outstanding Option or SAR after
the date of grant, cancel an outstanding Option or SAR in exchange for cash
(other than cash equal to the excess of the Fair Market Value of the Shares
subject to such Option or SAR at the time of cancellation over the exercise or
grant price for such Shares), or allow a Participant to surrender an outstanding
Option or SAR to the Company as consideration for the grant of a new Option or
SAR with a lower exercise price.

  16.   Taxes.

  a.   Withholding. In the event the Company or an Affiliate of the Company is
required to withhold any federal, state or local taxes or other amounts in
respect of any income recognized by a Participant as a result of the grant,
vesting, payment or settlement of an Award or disposition of any Shares acquired
under an Award, the Company may deduct (or require an Affiliate to deduct) from
any payments of any kind otherwise due the Participant cash, or with the consent
of the Administrator, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. If Shares are
deliverable upon exercise or payment of an Award, the

 



--------------------------------------------------------------------------------



 



      Administrator may permit a Participant to satisfy all or a portion of the
federal, state and local withholding tax obligations arising in connection with
such Award by electing to (a) have the Company withhold Shares otherwise
issuable under the Award, (b) tender back Shares received in connection with
such Award or (c) deliver other previously owned Shares, in each case having a
Fair Market Value equal to the amount to be withheld; provided that the amount
to be withheld may not exceed the total minimum federal, state and local tax
withholding obligations associated with the transaction to the extent needed for
the Company to avoid an accounting charge. If an election is provided, the
election must be made on or before the date as of which the amount of tax to be
withheld is determined and otherwise as the Administrator requires. In any case,
the Company may defer making payment or delivery under any Award if any such tax
may be pending unless and until indemnified to its satisfaction.

  b.   No Guarantee of Tax Treatment. Notwithstanding any provision of this Plan
to the contrary, the Company does not guarantee to any Participant or any other
person(s) with an interest in an Award that (i) any Award intended to be exempt
from Code Section 409A shall be so exempt, (ii) any Award intended to comply
with Code Section 409A or Code Section 422 shall so comply, or (iii) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law, nor in any such case will the Company or any Affiliate be required to
indemnify, defend or hold harmless any individual with respect to the tax
consequences of any Award.

  17.   Adjustment Provisions; Change of Control.

  a.   Adjustment of Shares. If (i) the Company shall at any time be involved in
a merger or other transaction in which the Shares are changed or exchanged; or
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities (other than any common
share purchase rights issued pursuant to that certain Rights Agreement, dated
February 15, 2008, between Badger Meter, Inc. and American Stock Transfer &
Trust Company, or similar share purchase rights that the Company might authorize
and issue in the future) or other property; or (iii) the Company shall effect a
cash dividend the amount of which, on a per Share basis, exceeds 10% of the
trading price of the Shares at the time the dividend is declared, or the Company
shall effect any other dividend or other distribution on the Shares in the form
of cash, or a repurchase of Shares, that the Board determines by resolution is
special or extraordinary in nature or that is in connection with a transaction
that the Company characterizes publicly as a recapitalization or reorganization
involving the Shares; or (iv) any other event shall occur which, in the case of
this clause (iv), in the judgment of the Administrator

 



--------------------------------------------------------------------------------



 



      necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then the Administrator shall, in such manner as it may deem equitable, adjust
any or all of (A) the number and type of Shares subject to this Plan (including
the number and type of Shares described in Sections 6(a) and 6(d)) and which may
after the event be made the subject of Awards under this Plan, including
incentive stock options, (B) the number and type of Shares subject to
outstanding Awards, (C) the grant, purchase, or exercise price with respect to
any Award, and (D) to the extent such discretion does not cause an Award that is
intended to qualify as performance-based compensation under Code Section 162(m)
to lose its status as such, the Performance Goals of an Award. In any such case,
the Administrator may also (or in lieu of the foregoing) make provision for a
cash payment to the holder of an outstanding Award in exchange for the
cancellation of all or a portion of the Award (without the consent of the holder
of an Award) in an amount determined by the Administrator effective at such time
as the Administrator specifies (which may be the time such transaction or event
is effective). However, in each case, with respect to Awards of incentive stock
options, no such adjustment may be authorized to the extent that such authority
would cause this Plan to violate Code Section 422(b). Further, the number of
Shares subject to any Award payable or denominated in Shares must always be a
whole number. In any event, previously granted Options or SARs are subject to
only such adjustments as are necessary to maintain the relative proportionate
interest the Options and SARs represented immediately prior to any such event
and to preserve, without exceeding, the value of such Options or SARs. Without
limitation, in the event of any such merger or similar transaction, subdivision
or combination of Shares, dividend or other event described above (other than
any such transaction in which the Company is the continuing corporation and in
which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Administrator shall substitute, on an equitable basis as the Administrator
determines, for each Share then subject to an Award, the number and kind of
shares of stock, other securities, cash or other property to which holders of
Stock are or will be entitled in respect of each Share pursuant to the
transaction.

     Notwithstanding the foregoing, if the Company shall subdivide the Shares or
the Company shall declare a dividend payable in Shares, and if no action is
taken by the Administrator, then the adjustments contemplated by this
Section 17(a) that are proportionate shall nevertheless automatically be made as
of the date of such subdivision of the Shares or dividend in Shares.

  b.   Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation,

 



--------------------------------------------------------------------------------



 



      acquisition of property or stock, or reorganization, the Administrator may
authorize the issuance in exchange for the cancellation or assumption of awards
under this Plan upon such terms and conditions as it may deem appropriate.

  c.   Change of Control. The Administrator may specify in any agreement
evidencing an Award the effect of a Change of Control upon such Award. If the
agreement evidencing an Award does not specify the effect of a Change of Control
upon such Award, then upon a Change of Control, the Administrator may, in its
discretion and without the consent of any Participant (or other person with
rights in an Award) affected thereby, determine that any or all outstanding
Awards shall vest or be deemed to have been earned in part or full (assuming the
target performance goals provided under such Award were met, if applicable),
and:

  i.   If the successor or surviving corporation (or parent thereof) so agrees,
some or all outstanding Awards shall be assumed, or replaced with the same type
of award with similar terms and conditions, by the successor or surviving
corporation (or parent thereof) in the Change of Control transaction. If
applicable, each Award which is assumed by the successor or surviving
corporation (or parent thereof) shall be appropriately adjusted, immediately
after such Change of Control, to apply to the number and class of securities
which would have been issuable to the Participant upon the consummation of such
Change of Control had the Award been exercised, vested or earned immediately
prior to such Change of Control, and such other appropriate adjustments in the
terms and conditions of the Award shall be made.     ii.   If the provisions of
paragraph (i) do not apply with respect to any particular outstanding Award,
then the Administrator may provide that all such outstanding Awards shall be
cancelled as of the date of the Change of Control in exchange for a payment in
cash and/or Shares (which may include shares or other securities of any
surviving or successor entity or the purchasing entity or any parent thereof)
equal to: (x) in the case of an Option or SAR, the excess of the Fair Market
Value of the Shares on the date of the Change of Control covered by the vested
portion of the Option or SAR that has not been exercised over the exercise or
grant price of such Shares under the Award, provided that if such excess is
zero, then the Option or SAR shall be cancelled without payment therefor; (y) in
the case of Restricted Stock or Restricted Stock Units, the Fair Market Value of
a Share on the date of the Change of Control multiplied by the number of vested
Shares or units, as applicable; and (z) in the case of Performance Shares or
Performance Units,

 



--------------------------------------------------------------------------------



 



      the Fair Market Value of a Share or the value of such unit, as applicable,
on the date of the Change of Control multiplied by the number of earned Shares
or units, as applicable.

The effect of a Change of Control on other Stock-Based Awards and Incentive
Awards shall be as set forth in the applicable agreement evidencing such Award
or as determined by the Administrator in its discretion prior to the Change of
Control.

  18.   Miscellaneous.

  a.   Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Administrator determines appropriate, including, without
limitation, provisions for:

  i.   one or more means to enable Participants to defer the delivery of Shares
or recognition of taxable income relating to Awards or cash payments derived
from the Awards on such terms and conditions as the Administrator determines,
including, by way of example, the form and manner of the deferral election, the
treatment of dividends paid on the Shares during the deferral period or a means
for providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);     ii.   the
payment of the purchase price of Options (A) by delivery of cash or other Shares
or other securities of the Company (including by attestation) having a then Fair
Market Value equal to the purchase price of such Shares, (B) by delivery
(including by fax) to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the Shares and deliver
the sale or margin loan proceeds directly to the Company to pay for the exercise
price, (C) by surrendering the right to receive Shares otherwise deliverable to
the Participant upon exercise of the Award having a Fair Market Value at the
time of exercise equal to the total exercise price, or (D) by any combination of
(A), (B) and/or (C);     iii.   giving the Participant the right to receive
dividend payments, dividend equivalents or other distributions with respect to
Awards that are denominated or payable in, valued in whole or in part by

 



--------------------------------------------------------------------------------



 



      reference to, or otherwise based on, Shares; provided, however, that any
such dividends, dividend equivalents or distributions shall be held in the
custody of the Company and shall be subject to the same restrictions on
transferability and forfeitability that apply to the corresponding Award;

  iv.   restrictions on resale or other disposition of Shares; and     v.  
compliance with federal or state securities laws and stock exchange
requirements.

  b.   Employment and Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a Director. Unless
determined otherwise by the Administrator, for purposes of the Plan and all
Awards, the following rules shall apply:

  i.   a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;     ii.   a Participant who ceases to be a Non-Employee Director
because he or she becomes an employee of the Company or an Affiliate shall not
be considered to have ceased service as a Director with respect to any Award
until such Participant’s termination of employment with the Company and its
Affiliates;     iii.   a Participant who ceases to be employed by the Company or
an Affiliate and immediately thereafter becomes a Non-Employee Director, a
non-employee director of an Affiliate, or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased; and     iv.   a Participant employed by an Affiliate will
be considered to have terminated employment when such entity ceases to be an
Affiliate.

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if a Participant’s
termination of employment or service triggers the payment of compensation under
such Award, then the Participant will be

 



--------------------------------------------------------------------------------



 



deemed to have terminated employment or service upon the Participant’s
“separation from service” within the meaning of Code Section 409A.
Notwithstanding any other provision in this Plan or an Award to the contrary, if
any Participant is a “specified employee” within the meaning of Code
Section 409A as of the date of his or her “separation from service” within the
meaning of Code Section 409A, then, to the extent required by Code Section 409A,
any payment made to the Participant on account of such separation from service
shall not be made before a date that is six months after the date of the
separation from service.

  c.   No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Administrator may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.     d.  
Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.     e.  
Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under the Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.
Notwithstanding any provision of this Plan or any document pertaining to Awards
granted hereunder to the contrary, this Plan shall be so construed, interpreted
and administered to meet the applicable requirements of Code Section 409A to
avoid a plan failure described in Code Section 409A(a)(1).     f.   Awards Not
Includable for Benefits Purposes. Income recognized by a Participant pursuant to
an Award shall not be included in the determination of benefits under any
employee pension benefit plan (as such term is defined in Section 3(2) of the
Employee Retirement Income

 



--------------------------------------------------------------------------------



 



      Security Act of 1974, as amended) or group insurance or other benefit
plans applicable to the Participant which are maintained by the Company or any
Affiliate, except as may be provided under the terms of such plans or determined
by resolution of the Board.

  g.   Governing Law. The Plan, all agreements under the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the state of Wisconsin and applicable federal laws, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of the Plan or such agreement to the substantive
law of another jurisdiction.     h.   Construction. Whenever any words are used
herein in the masculine, they shall be construed as though they were used in the
feminine in all cases where they would so apply; and wherever any words are used
in the singular or plural, they shall be construed as though they were used in
the plural or singular, as the case may be, in all cases where they would so
apply. Title of sections are for general information only, and this Plan is not
to be construed with reference to such titles.     i.   Severability. If any
provision of this Plan or any award agreement or any Award (i) is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any person or Award, or (ii) would cause this Plan, any award agreement or any
Award to violate any law the Administrator deems applicable, then such provision
should be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Administrator, materially altering the intent of this Plan, award agreement or
Award, then such provision should be stricken as to such jurisdiction, person or
Award, and the remainder of this Plan, such award agreement and such Award will
remain in full force and effect.

 